Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 1 of 15 PageID: 89



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

AARON ANTHONY GRAY                 :
                                   :    Civ. No. 19-15867(RMB-KMW)
                 Plaintiff         :
                                   :
            v.                     :          OPINION
                                   :
MICHAEL J. HAGNER, et al.,         :
                                   :
                 Defendants        :


BUMB, United States District Judge

       This matter comes before the Court upon Plaintiff’s pro se

motion for leave to file an amended complaint. On July 26, 2019,

Plaintiff filed a civil rights complaint and the Court granted his

application to proceed in forma pauperis. (Compl., Dkt. No. 1;

Order, Dkt. No. 3.) As required by 28 U.S.C. § 1915(e)(2)(B), the

Court screened the complaint and dismissed it without prejudice

based on immunity of certain defendants and failure to state a

claim. (Opinion, Dkt. No. 2; Order, Dkt. No. 3.) In the screening

opinion (Dkt. No. 2), the Court granted Plaintiff permission to

file   an   amended   complaint   within   thirty   days   of   the   order

dismissing his original complaint, and Plaintiff timely filed an

amended complaint. (Am. Compl., Dkt. No. 4.) 1 Therefore, the Court

will dismiss as moot Plaintiff’s two motions for leave to file an


1 Plaintiff filed a virtually duplicative amended complaint on
December 3, 2019, although that amended complaint did not list the
parties. (Dkt. No. 5.)
Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 2 of 15 PageID: 90



amended complaint (Dkt. Nos. 4 and 5.) The Court will screen the

amended complaint, as required by 28 U.S.C. § 1915(e)(2)(B).

I.    Sua Sponte Dismissal

      Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully    pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

      A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

                                     2
Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 3 of 15 PageID: 91



the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 556.) Legal conclusions, together with threadbare recitals

of the elements of a cause of action, do not suffice to state a

claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.    The Amended Complaint

      Plaintiff’s amended complaint (Dkt. No. 4) arises out of an

incident at a McDonald’s restaurant in Voorhees Township on August

4, 2017. Plaintiff alleges that Lori Batten, a McDonald’s employee,

mistakenly suspected that Plaintiff was a person whom she believed

was involved in criminal activity at that McDonald’s restaurant on

a prior occasion. Plaintiff alleges he was ultimately charged with

forgery    and   possession   of   forgery   devices   but   the   case   was

dismissed.

                                      3
Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 4 of 15 PageID: 92



       On August 4, 2017, Batten called the Voorhees Township Police

Department. In response to Ms. Batten’s call, Officer Michael J.

Hagnar stopped Plaintiff’s car. Plaintiff alleges Hagnar lied by

referring to the incident as a “traffic stop” because no traffic

citation was issued. Instead, Plaintiff alleges he was stopped

because he is black and Hagnar is white, and the only information

Hagnar had was that Plaintiff and his associate were driving a

BMW.

        According to Plaintiff, Officer Robert W. Bell 2 and Sergeant

Hawkins    “helped   the   conspiracy     to   violate    my   constitutional

rights.” (Am. Compl., Dkt. No. 4 at 13.) As a result of the traffic

stop,    Plaintiff   alleges   he   suffered    anxiety    attacks   and   was

“assaulted with handcuffs” and taken to John F. Kennedy Hospital

for medical attention. Plaintiff further alleges that Officer

Hagnar, Sergeant Hawkins, Officer Bell, Detective M. Perez and

Sergeant Fowler wrote false reports in support of his arrest. 3

Plaintiff claims that it is evident from the police reports, and

by a court’s subsequent dismissal of the charges, that the police

lacked probable cause for a traffic stop, thus violating the Fourth




2 It isn’t clear whether the Defendant is “Robert Bell” or “Robert
Belli.” The Court will refer to the defendant as Robert Bell, as
in the previous Opinion and Order.
3 Plaintiff did not name Hawkins, Perez or Fowler as defendants
in the list of parties in the amended complaint.
                                      4
Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 5 of 15 PageID: 93



Amendment. Plaintiff does not explain what information was in the

police reports or the basis for dismissal of his criminal case.

      Plaintiff further alleges that these officers conducted an

improper line-up in a public street, where McDonald’s employee

Lori Batten was driven by in a police car and identified Plaintiff.

Plaintiff alleges Batten gave inconsistent statements about his

alleged criminal activity. He further alleges that a few days

later, on August 9, 2017, Detective Perez tried to force Batten to

give a positive identification of Plaintiff, but that she could

not identify him with 100% certainty.

      Going back to the events on August 4, 2017, Plaintiff alleges

that after he was taken to the hospital for anxiety attacks, he

was   medically      cleared     to    be   detained      in    the   Camden     County

Correctional Facility (“CCCF”). The Camden County Prosecutor’s

Office   obtained     an   Indictment       against      him,    allegedly       without

confirming that the police reports were correct. Plaintiff brings

claims   of    malicious       prosecution      and     violation     of   the   Fourth

Amendment by unreasonable search and seizure because “all charges

were dismissed by the Camden County Superior Court for reasons

that can be obtained from the Superior Court through transcripts.”

(Am. Compl., Dkt. No. 4 at 23.)

      Plaintiff also brings claims arising out of an incident that

occurred      at   CCCF   on   April    16,     2019.    Plaintiff     alleges     that

correctional officers yelled for him to exit the shower but he

                                            5
Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 6 of 15 PageID: 94



could    not    do   so    because    there      was   soap    on     his    body.     The

correctional officers threatened force to remove him, which caused

him psychological trauma. Plaintiff alleges that the Disciplinary

Department      of   Camden      County    Corrections        deprived      him   of   an

impartial hearing, in violation of his right to due process and

the cruel and unusual punishments clause of the Eighth Amendment.

With respect to these allegations, Plaintiff brings claims under

the Fourteenth and Eighth Amendments 4 against Sergeant Christopher

Jones,     Correctional         Officer    Roberto     Rodriguez,        Correctional

Officer Cory Ferguson, Lieutenant Reginald Adkins, Sergeant R.

Maksymowicz,      and     the   following       members   of    the    Camden     County

Corrections Disciplinary Committee: Sergeant L. Diedrick, H. Hall

and Captain Linda Blackwell (the “CCCF Defendants”).

      B.       Section 1983 Claims

      Plaintiff asserts jurisdiction under 42 U.S.C. § 1983 and,

for relief, he seeks monetary damages. He brings claims against

the   Voorhees       police     officers       and   Camden    County       corrections

officers in their individual and official capacities. 5



4 Eighth Amendment claims apply only to convicted prisoners. See
Natale v. Camden County Correctional Facility, 318 F.3d 575, 581
(2003). Therefore, the Court will address Plaintiff’s claims under
the Fourteenth Amendment.
5 To bring a Section 1983 claim against county employees in their
official capacities, a plaintiff must allege the county defendants
had maintained a policy or custom that caused a deprivation of
constitutional rights. Doby v. DeCrescenzo, 171 F.3d 858, 867 (3d
Cir. 1999). Because the Court finds that the amended complaint
                                           6
Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 7 of 15 PageID: 95



            1.     Standard of Law

      A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

            Every person who, under color of any statute,
            ordinance, regulation, custom, or usage, of
            any State or Territory ... subjects, or causes
            to be subjected, any citizen of the United
            States or other person within the jurisdiction
            thereof to the deprivation of any rights,
            privileges, or immunities secured by the
            Constitution and laws, shall be liable to the
            party injured in an action at law, suit in
            equity, or other proper proceeding for
            redress....

      To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

            2.     Improper Defendants

      In his amended complaint, Plaintiff has reasserted claims

against defendants whom this Court dismissed from his original

complaint because they are immune from suits for money damages

under 42 U.S.C.      § 1983. (See Opinion, Dkt. No. 2; Order, Dkt. No.

3.)   Here,      Plaintiff   seeks   only   money   damages.   Therefore,



fails to state any constitutional violation Section 1983, the
claims against Voorhees Township also fail.
                                     7
Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 8 of 15 PageID: 96



Plaintiff’s § 1983 claims against the State of New Jersey, Camden

County Corrections, Voorhees Township Police Department, Camden

County    Prosecutor’s     Office, 6       Kaitlin   Compari,     McDonald’s

Corporation and Lori Batten are dismissed with prejudice.

            3.   Fourth Amendment Claims

      Plaintiff alleges the Voorhees Police Officer Defendants 7

conducted an unreasonable search and seizure by stopping his car,

conducting a drive-by line-up, and arresting him based on Ms.

Batten’s phone call. Plaintiff does not say what Ms. Batten told

the police but alleges it was false. Further, he does not explain

what the officers wrote in their reports that was false or how the

officers knew that the reports were false.

      The Fourth Amendment provides: “The right of the people to be

secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated, and no

Warrants shall issue, but upon probable cause, supported by Oath

or   affirmation,   and   particularly      describing   the    place   to   be

searched, and the persons or things to be seized.” El v. Wehling,


6




7 In addition to suing Officer Hagnar and Officer Bell of the
Vorhees Township Police Department, Plaintiff seeks to hold
Voorhees Township liable for their alleged misconduct. However,
because the Court concludes that Plaintiff fails to state a Fourth
Amendment claim, the Monell claim against Voorhees Township is
dismissed as well. See generally Monell v. Department of Social
Servs., 436 U.S. 658, 694 (1978).
                                       8
Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 9 of 15 PageID: 97



No. CIV.A. 12-7750 JBS, 2015 WL 1877667, at *7 (D.N.J. Apr. 23,

2015)   (quoting    U.S.   Const.   amend.   IV.)   “A   well-established

exception to the Fourth Amendment's warrant requirement permits an

officer to ‘conduct a brief, investigatory stop when the officer

has a reasonable, articulable suspicion that criminal activity is

afoot.’” United States v. Lewis, 672 F.3d 232, 237 (3d Cir. 2012)

(quoting Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (citing

Terry v. Ohio, 392 U.S. 1, 30 (1968)). In the context of a traffic

stop, the Fourth Amendment permits even a pretextual stop, if it

is supported by reasonable suspicion of a traffic violation. United

States v. Lewis, 672 F.3d 232, 237 (3d Cir. 2012). “[A] pretextual

traffic stop requires the officer to have observed a traffic

violation prior to initiating the traffic stop.” Id.

      It is not clear from the amended complaint that Plaintiff was

stopped in his car based on a police officer’s belief that he had

violated a traffic law or if he was stopped because a McDonald’s

employee had called the police and reported her suspicion that

Plaintiff was involved in criminal activity. Either way, the

amended complaint simply does not contain sufficient information

to conclude whether the stop was reasonable.

      Plaintiff also alleges he was falsely arrested without a

warrant, leading to his detention in CCCF. “The Fourth Amendment

prohibits government officials from detaining a person in the

absence of probable cause.” Manuel v. City of Joliet, Ill., 137 S.

                                     9
Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 10 of 15 PageID: 98



 Ct. 911, 918 (2017). Id. at 918. “‘[P]robable cause to arrest

 exists when the facts and circumstances within the arresting

 officer’s knowledge are sufficient in themselves to warrant a

 reasonable person to believe that an offense has been or is being

 committed by the person to be arrested.’” Dempsey v. Bucknell

 University, 834 F.3d 457, 467 (3d Cir. 2016) (quoting Orsatti v.

 N.J. State Police, 71 F.3d 480, 483 (3d Cir. 1995)). “‘[P]retrial

 detention   can   violate    the   Fourth   Amendment    not   only   when   it

 precedes, but also when it follows, the start of legal process in

 a criminal case.” Manuel, 137 S. Ct. at 918.

      Plaintiff’s false arrest/false imprisonment claim suffers the

 same flaw as his unreasonable search claim, he does not explain

 the basis for his allegation that the police lacked probable cause

 to arrest him but merely alleges that the police reports were

 false. “[I]t is clear that conclusory or ‘bare-bones’ allegations

 will no longer survive a motion to dismiss: ‘threadbare recitals

 of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.’” Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009) (quoting Iqbal, 129 S. Ct. at 1949)). The

 Court concludes that Plaintiff fails to state a Fourth Amendment

 false arrest or false imprisonment claim under § 1983.

             4.    Fourteenth Amendment Selective Enforcement Claim

      Plaintiff     alleges    that   his    traffic     stop   was    racially

 motivated because he is black.

                                       10
Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 11 of 15 PageID: 99



               To establish a selective-enforcement claim, a
               plaintiff must demonstrate (1) that he was
               treated differently from other similarly
               situated individuals, and (2) “that this
               selective   treatment   was   based   on   an
               ‘unjustifiable standard, such as race, or
               religion, or some other arbitrary factor, ...
               or to prevent the exercise of a fundamental
               right.’”

 Dique v. New Jersey State Police, 603 F.3d 181, 184 n.5 (3d Cir.

 2010) (quoting Hill v. City of Scranton, 411 F.3d 118, 125 (3d

 Cir. 2005) (quoting Holder v. City of Allentown, 987 F.2d 188, 197

 (3d Cir. 1993)).

       Plaintiff has not identified any similarly situated persons

 who were treated differently. Further, his allegation of race-

 based discrimination is contrary to his allegation that Lori Batten

 contacted the Voorhees Police Department and falsely accused him

 of criminal activity. Therefore, Plaintiff fails to state a Fourth

 Amendment selective enforcement claim.

               5.    Fourteenth Amendment Fabrication of Evidence Claim

       Plaintiff alleges the Camden County Prosecutor used false

 police reports to get an Indictment against him without verifying

 the   truth    of   the   reports,   and    the   charges    against    him   were

 ultimately dismissed. As noted above, the prosecutor is immune

 from this claim. Plaintiff appears to allege that all of the police

 reports were false, but he does not explain how they were false.

       An acquitted defendant can bring a Fourteenth Amendment claim

 based   on    fabrication    of   evidence    “if   ‘there    is   a   reasonable

                                        11
Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 12 of 15 PageID: 100



 likelihood that, absent that fabricated evidence, the defendant

 would not have been criminally charged.’” Klein v. Madison, 374 F.

 Supp. 3d 389, 425–26 (E.D. Pa. 2019) (quoting Boseman v. Upper

 Providence Twp., 680 F. App'x 65, 69 (3d Cir. 2017) (quoting Black

 v.   Montgomery     County,   835   F.3d   369,    371   (3d   Cir.   2016)).

 Plaintiff’s allegations are wholly conclusory. Thus, he has not

 pled sufficient facts to state a Fourteenth Amendment fabrication

 of evidence claim.

             6.      Fourth Amendment Excessive Force Claim

       The   Court    construes   Plaintiff’s      allegation   that   he   was

 “assaulted by handcuffs” and taken to the hospital as a claim that

 the arresting officers used excessive force upon his arrest. To

 state a Fourth Amendment claim of unreasonable search and seizure

 based on excessive force:

             [t]he reasonableness of a particular use of
             force must be judged from the perspective of
             a reasonable officer on the scene, rather than
             with the 20/20 vision of hindsight. The test
             of reasonableness under the Fourth Amendment
             is not capable of precise definition or
             mechanical   application.   The  calculus   of
             reasonableness must embody allowance for the
             fact that police officers are often forced to
             make split-second judgments—in circumstances
             that are tense, uncertain, and rapidly
             evolving—about the amount of force that is
             necessary in a particular situation. Its
             proper application requires careful attention
             to the facts and circumstances of each
             particular case, including the severity of the
             crime at issue, whether the suspect poses an
             immediate threat to the safety of the officers
             or others, and whether she is actively

                                      12
Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 13 of 15 PageID: 101



             resisting arrest or attempting to evade arrest
             by flight. These circumstances include the
             severity of injury resulting from the force
             used, though the absence of injury does not
             legitimize otherwise excessive force.

 Graham-Smith v. Wilkes-Barre Police Dep't, 739 F. App'x 727, 730–

 31 (3d Cir. 2018) (internal quotations and citations omitted).

 Plaintiff’s      bare   allegation    is    insufficient   to    conclude    that

 Defendants used excessive force in handcuffing Plaintiff.

             7.     Fourteenth Amendment Due Process Claim

       Plaintiff asserts due process claims against the correctional

 officers   who,     the    Court   infers,    charged   him     with   a   prison

 disciplinary infraction for not exiting the shower when ordered to

 do so. 8 There is no cognizable due process claim against the

 correctional officers simply because they charged Plaintiff with

 a disciplinary violation.

       Plaintiff     also    asserts   claims     against   the    Disciplinary

 Committee members for not affording him an impartial hearing.

 Plaintiff does not allege how the Disciplinary Committee members

 were impartial nor does he allege what sanctions were imposed on




 8 The amended complaint also makes reference to the use of pepper
 spray. Plaintiff does not explicitly allege that any Camden County
 correctional officer used pepper spray against him when he was
 ordered to leave the shower. Therefore, the Court will not construe
 the amended complaint as raising a Fourteenth Amendment Due Process
 claim for excessive use of force. Moreover, the amended complaint
 lacks sufficient description of the shower incident for the court
 to determine whether any officer reasonably used pepper spray under
 the circumstances.
                                        13
Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 14 of 15 PageID: 102



 him. For a due process claim to exist under § 1983 in the context

 of prison disciplinary hearing, a plaintiff must allege that he

 was   deprived    of   a   protected   liberty   interest   because   he   was

 subjected to “additional restrictions” that imposed “an atypical

 and significant hardship in relation to the ordinary incidents of

 prison life.” Torres v. Fauver, 292 F.3d 141, 151 (3d Cir. 2002)

 (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). Examples of

 such deprivations are loss of good time credits and indefinite,

 harsh administrative detention. Id. Plaintiff has not alleged what

 sanctions were imposed on him. Therefore, he fails to state a

 Fourteenth Amendment procedural due process claim under § 1983.

       C.     State Law Claims

       Plaintiff also asserts all of the above claims under New

 Jersey state law and he further brings a claim of slander under

 state      law.   “‘[F]ederal      Courts    are     courts    of     limited

 jurisdiction.’” Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct.

 1743, 1746, reh'g denied, 140 S. Ct. 17 (2019) (quoting Kokkonen

 v. Guardian Life Ins. Co. of America, 511 U. S. 375, 377 (1994)).

 Not having alleged diversity jurisdiction, Plaintiff must rely on

 the court’s exercise of supplemental jurisdiction over his state

 law claims under 28 U.S.C. § 1367(a). Here, Plaintiff has failed

 to state a claim under federal law. Therefore, the Court declines

 to exercise supplemental jurisdiction over Plaintiff’s state law

 claims. See 28 U.S.C. § 1367(c)(3).

                                        14
Case 1:19-cv-15867-RMB-KMW Document 6 Filed 06/11/20 Page 15 of 15 PageID: 103



 III. CONCLUSION

       For the reasons discussed above, the Court will dismiss

 amended the complaint without prejudice.



 An appropriate order follows.



 DATE:   June 11, 2020                     s/Renée Marie Bumb
                                           RENÉE MARIE BUMB
                                           United States District Judge




                                      15
